DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 03/10/2021. Presently, claims 1-18 are pending.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  With regard to claims 4 and 5 it states, “blocking the at least one least one object” appears to be unintentional repetitive language. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/121768 to Williams.
	With regard to claim 1, Williams discloses a computer-implemented method for cross-platform spoiler blocking, the method comprising: ascertaining, by a data platform data potentially available to a user of a service having a media object (col. 5, lines 4-15, wherein social media feeds are available); identifying, by the data platform at least one object revealed by the media object, the 
	With regard to claim 2, Williams discloses determining that the at least one object has been discovered by the user; and based on the determination, removing the hidden marking from the metadata associated with the at least one object (col. 5, lines 4-10; col. 7, lines 25-29; col. 8, lines 5-11; col. 9, lines 6-10).
	With regard to claim 3, as understood as noted above, Williams discloses that the at least one object includes lore, a trophy, user generated content, an activity a character, a weapon, an entity, a setting, an outcome, an action, an effect, a location, a video, a community thread, an item, a character, and character statistics (fig. 6; col. 5, lines 12-27; col. 7, lines 4-29).
	With regard to claim 4, Williams discloses that blocking the at least one object includes preventing the user from engaging with the at least one object (fig. 6; col. 6, lines 14-21; col. 7, lines 4-12).
	With regard to claim 5, Williams discloses that blocking the at least one object includes removing information related to the at least one object from a user interface (col. 7, lines 13-15 wherein it states excludes posts).
	With regard to claim 6, Williams discloses receiving, from the user, a request to remove hidden markings form the metadata associated with at least one type of object; and in response to the request, marking object associated with the at least one type of object as visible for the user (col. 7, lines 25-29; col. 9, lines 6-10).
Claims 7-18 are mirrored claims of claims 1-6 and are rejected in like manner.
Response to Arguments
Objections and rejections that have not been repeated above are withdrawn based upon Applicant’s amendments. It is noted that claims 4 and 5 are still objected to as Applicant has not corrected nor explained why the phrase “the at least one least one object” is correct.
Applicant argues, “Williams col. 4, lines 4-15 appears to show the object being associated with a television program…” (Arguments, page 10). It is noted that there was a typo in the original non-final rejection and that it should have stated col. 5, lines 4-15. This has been corrected above. Since the exact same citation was used in the previous limitation and since col. 5 is mentioned in other instances this is not considered to be a new grounds of rejection but rather is clearly a typographical error. Further addressing this argument, however, although Williams is dealing with a television program, there is a particular object (social media post) that is associated with an application (social media application which one of ordinary skill in the art would understand in context to be an application such as Twitter, Facebook, etc.). Thus, even though the subject matter of Williams is dealing with hiding spoilers of television programs, it still have objects that are associated with applications. Thus, Applicant’s argument is not found to be convincing.
Applicant then argues, “it takes more than metadata to determine whether the at least one object should be hidden from the user,” (Arguments, page 11). Applicant is incorrect in this argument. That is, the reference is clear that metadata does hide something in and of itself, but that there can be ADDITIONAL objects hidden beyond just the posts that match the metadata in order to ensure there are no spoilers from objects that may not have metadata associated with them “The service provider may include a social media metadata tag that can be used to define a filter parameter. For example, a Twitter feed can be accessed (or in this case blocked) by a hashtag, such as #sherlockholmes for a program in the Sherlock Holmes series,” (col. 6, lines 18-20). The fact that Williams may block additional items beyond just blocking automatic metadata objects is irrelevant as it does indeed block items based on metadata alone. Merely because Williams does more blocking than Applicant’s present claims does not mean that it is not still a 102. 
Thus, Applicant’s arguments are not found to be convincing and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Trent Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715